Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 1 of 8




                   E[KLELW .
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 2 of 8


                                                                         Page 1
 1

 2          IN THE UNITED STATES DISTRICT COURT
 3         FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   UMB BANK, N.A., as Trustee, )
                                                )
 6                     Plaintiff,               ) No. 1:15-CV-08725
                                                ) (GBD)(RWL)
 7                 vs.                          )
                                                )
 8   SANOFI,                                    )
                                                )
 9                     Defendant.               )
     ----------------------------)
10

11

12

13

14

15

16       VIDEOTAPED DEPOSITION OF DAVID E. SMOLIN
17                       New York, New York
18                 Wednesday, March 20, 2019
19

20

21

22

23   Reported by:
24   KRISTIN KOCH, RPR, RMR, CRR
25   JOB NO. 156494

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 3 of 8


                                                                        Page 46
 1                             D. Smolin
 2   diligence report, focused here on this -- on
 3   the chemistry manufacturing and control
 4   section.
 5         Q.      And so, in your experience, this
 6   work typically happens pre closing?
 7         A.      Well, certainly the due diligence
 8   does and -- and there is -- there is a risk
 9   assessment in its broadest form that's
10   accompanying that overall due diligence report.
11   Risks and opportunities and the like for -- the
12   term that was always used was are there any
13   show-stoppers.
14         Q.      And is it your experience that in
15   due diligence typically there is sort of a full
16   awareness gained of all of the underlying
17   issues at the company?
18         A.      It's difficult to get a complete
19   awareness, but I -- I believe, having done this
20   a number of times on behalf of Bristol-Myers
21   Squibb, that we had quite a good understanding
22   of what the issues were with respect to any
23   given product.
24         Q.      And in connection with any of your
25   acquisitions or acquisition work while at

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 4 of 8


                                                                        Page 94
 1                               D. Smolin
 2         Q.      Would it depend on what that
 3   information actually is?
 4         A.      Yes.
 5         Q.      Do you have any knowledge
 6   independent from what's set forth in the
 7   Phillips report about the specific micro --
 8   microcarrier perfusion technology that was used
 9   with respect to the manufacture of Cerezyme and
10   Fabrazyme?
11         A.      No, I have not practiced perfusion
12   technology, but I am knowledgeable about its
13   purpose, but I am not an expert in perfusion
14   technology.
15         Q.      Have you ever had occasion to --
16   this may not be the right way to phrase it --
17   work with perfusion technology?
18         A.      Yes.
19         Q.      Okay.       Can you describe that for me?
20         A.      I previously referenced perfusion
21   technology being applied for the inoculum
22   expansion steps for the production of Enbrel.
23         Q.      And anything other than that process
24   in Enbrel?
25         A.      No.     Perfusion technology ordinarily

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 5 of 8


                                                                      Page 112
 1                             D. Smolin
 2   perspective, could provide an additional hurdle
 3   to over -- overcome with -- but I emphasize
 4   could provide an additional hurdle to overcome.
 5   The Consent Decree is meant to help assure the
 6   sponsor remains compliant in all respects with
 7   good manufacturing processes, otherwise the
 8   Consent Decree wouldn't have been issued in
 9   the -- in the first place.
10                 So I would say it should be taken
11   into account as to what the nature of the
12   change is, the regulatory classification, and,
13   if you will, offer a potential second check on
14   that submission, but I don't see the Consent
15   Decree as causing an undue delay in any
16   submission of that type.
17         Q.      But you have not yourself had
18   personal experience submitting either a CBE-30
19   or CBE-0 in the context of a company operating
20   under a Consent Decree; correct?
21         A.      No, I have not.
22         Q.      I think we briefly spoke about minor
23   changes or at least you referenced the annual
24   report changes and those are for minor changes;
25   correct?

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 6 of 8


                                                                      Page 217
 1                              D. Smolin
 2         A.      I don't recall specific discussions
 3   of these.     They may have come up during the one
 4   meeting that we had here.
 5         Q.      But no specific recollection of
 6   discussing them otherwise?
 7         A.      No.    I don't -- there is certainly
 8   no specific recollection regarding the
 9   technical information that supports them or the
10   regulatory classifications that they might have
11   been placed under.
12         Q.      And with respect to the proposed
13   process improvements that she references in her
14   report, have you performed any analyses on your
15   own to determine whether each would have been
16   feasible to implement at the relevant time?
17         A.      No, not -- not an analysis like
18   that.
19         Q.      Did you undertake any analysis with
20   respect to the proposed process improvements
21   that she references?
22         A.      I only gave them consideration as to
23   what they are proposed to be and how they may
24   be implemented, what regulatory classification
25   they may be given, based on what I knew about

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 7 of 8


                                                                      Page 223
 1                             D. Smolin
 2   too long, these improvements would not have
 3   made any difference, and I don't assume that to
 4   be correct, the regulatory classification.
 5         Q.      Right.      But you can't affirmatively
 6   say that they are not accurate; correct?
 7                 MR. MINTZ:         Objection to form.
 8         A.      To my knowledge, there was never a
 9   determination of what regulatory classification
10   these process improvements would require.
11         Q.      And you can't affirmatively state
12   one way or the other today whether they would
13   have been qualified as a CBE-0, a CBE-30 or
14   some other classification; correct?
15                 MR. MINTZ:         Objection to form.
16         Misstates the record.
17         A.      What I wrote in 69 stands, and in
18   respect to that it can't be assumed that the
19   Sanofi position was correct.
20         Q.      I understand that's what you have
21   said.   My question is slightly different.
22                 Are you able to say with certainty
23   that any of the process improvements that
24   Ms. Phillips talks about in her report would
25   have been accepted as a CBE-0 or a CBE-30?

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-11 Filed 09/13/19 Page 8 of 8


                                                                                  Page 224
 1                               D. Smolin
 2         A.      I can't say that with certainty, but
 3   I think there is an appropriate probability
 4   that they would have been accepted under a
 5   lower regulatory classification that should
 6   have been pursued by direct discussion with
 7   FDA, because, in my opinion, these don't
 8   constitute major changes.
 9         Q.      But you have not yourself submitted
10   any CBE-0s or CBE-30s that you can recollect;
11   correct?
12                 MR. MINTZ:           Objection to form.
13         Q.      For post-approval changes.
14         A.      We have discussed that.                      I don't --
15                 MR. MINTZ:           Same objection.
16         A.      -- recall.
17         Q.      You go on in 71 to talk about
18   "deciding what regulatory approach to take with
19   respect to implementing a change to the
20   approved process for making a biologic is a
21   matter of judgment and discretion."                             Do you see
22   that?
23         A.      Yes.
24         Q.      And you go on to say it's "a balance
25   of regulatory risk and benefit."

                          TSG Reporting - Worldwide   877-702-9580
